Case: 6:17-cr-00036-CHB-HAI Doc #: 263 Filed: 11/20/20 Page: 1 of 3 - Page ID#: 4841




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
           Plaintiff,                                )
                                                     )     Criminal Action No. 6:17-CR-036-CHB
   v.                                                )
                                                     )
   RODNEY SCOTT PHELPS,                              )                   ORDER
                                                     )
           Defendant.                                )
                                                     )
                                                     )
                                                     )
                                                     )
                                        ***    ***       ***   ***
        This matter is before the Court on the United States’ Motion for Order of Forfeiture for

 Forfeiture Money Judgment [R. 211], the United States’ Motion for Order of Forfeiture Money

 Judgment [R. 231], and Defendant Rodney Scott Phelps’s Motion for Transcripts of Ex Parte or

 Sealed Hearings [R. 234]. The United States filed a Response to Motion for Transcripts [R. 236],

 which objects to the motion; Defendant has not responded to either Motion for Order of

 Forfeiture. The Court will address the motions in turn.

        First, the Court will deny without prejudice Defendant’s Motion for Transcripts of Ex

 Parte or Sealed Hearings [R. 234]. Which transcripts Defendant seeks, however, are never

 identified. [Id.] Rather, Defendant advised that “[r]easons in support of this motion are more

 fully stated in the attached Memorandum in Support.” [Id.] But no Memorandum of Support

 was attached, nor was any filed at a later time. The United States noted this fact in its Response

 [R. 236], yet even afterward, Defendant took no steps to provide the Court with reasons in

 support of his Motion. The United States’ Response requests that Defendant’s Motion be denied


                                                -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 263 Filed: 11/20/20 Page: 2 of 3 - Page ID#: 4842




 without prejudice because, without Defendant identifying which hearings he wants transcripts for

 and why, the United States cannot determine on what grounds the hearings were sealed. [Id.]

 The Court agrees, and Defendant’s Motion will be denied.

        Second, the Court will grant the United States’ Motion for Order of Forfeiture Money

 Judgment [R. 231]. Defendant’s Indictment included forfeiture, and the United States

 represented to the Court at Defendant’s sentencing that it would file a motion for forfeiture. [R.

 1, pp. 10–11; R. 231, p. 1] Defendant has never objected to any Motion for Order of Forfeiture.

 Defendant was found guilty of wire fraud and conspiracy to commit wire fraud, in violation of

 18 U.S.C. §§ 1343, 1349. [R. 214, p. 1] Anyone violating those provisions must forfeit “[a]ny

 property, real or personal, which constitutes or is derived from proceeds traceable to” the

 violation. 18 U.S.C. § 981(a)(1)(D)(vi); 28 U.S.C. § 2461. The $2,493,104.80 sought by the

 United States is equal to that derived from Defendant’s wire fraud. [R. 210] It is not the actual

 money derived from the fraud, but when proceeds cannot be located despite the exercise of due

 diligence, the United States is allowed to seek substitute property. 21 U.S.C. § 853(p). The

 Supreme Court’s recent limitation on forfeiture, Honeycutt v. United States, 137 S. Ct. 1626

 (2017), is inapposite, as unlike the defendant in that case, Defendant Phelps controlled the

 money sought to be forfeited. [R. 207, pp. 2–4] Accordingly, the Court will grant the United

 States’ Motion.

        Third, the Court will deny as moot United States’ Motion for Order of Forfeiture for

 Forfeiture Money Judgment [R. 211], as the requested relief is the same as that in R. 231, which

 the Court will grant.

        The Court having considered the motions and being otherwise sufficiently advised, IT IS

 HEREBY ORDERED as follows:



                                                -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 263 Filed: 11/20/20 Page: 3 of 3 - Page ID#: 4843




    1. Defendant Rodney Scott Phelps’s Motion for Transcripts of Ex Parte or Sealed Hearings

       [R. 234] is DENIED without prejudice.

    2. The United States’ Motion for Order of Forfeiture Money Judgment [R. 231] is

       GRANTED.

    3. The United States’ Motion for Order of Forfeiture for Forfeiture Money Judgment [R.

       211] is DENIED as moot.

    4. Defendant is subject to a forfeiture money judgment under 18 U.S.C. § 981(a)(1)(D)(vi)

       and 28 U.S.C. § 2461 in the amount of $2,493,104.80 in U.S. currency, which represents

       the amount of gross proceeds obtained by Defendant violating 18 U.S.C. §§ 1343 and

       1349, for which he has been found guilty.

    5. This money judgment is a debt owed by the Defendant to the United States, and the

       United States may take necessary steps to satisfy its debt.

    6. This Court will retain jurisdiction in this case, in order to enforce this Order. Because no

       specific property is involved, no notice pursuant to Rule 32.2(b)(6)(A) is required.

    7. Pursuant to Rule 32.2(b)(4)(A), this Order of Forfeiture will become final immediately

       and made part of the sentence, and the judgment will be amended to include the forfeiture

       money judgment.

    8. Under Rule 32.2(b)(3), the United States may conduct appropriate discovery and

       ancillary proceedings consistent with 21 U.S.C. § 853(n) for collecting the money

       judgment or assets used to satisfy the judgment.

           This the 20th day of November, 2020.




                                               -3-
